DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Kalita et al. (hereinafter Kalita)(US 2014/0087708). 
Regarding claim 8, Kalita teaches a method of using a device within a vehicle, said method comprising:  a first instance of a triggering parameter associated with an in-vehicle mode of operation(P[0071], hands free state):
 determining a time between the first instance of the triggering parameter and a second instance of the triggering parameter(P[0068], monitoring the mobile communication device every few minutes):
 comparing the determined time to a predefined threshold(P[0068], within a predetermined time); generating, a triggering detector signal based on the comparison(P[0068], if the geographical location has changed, the database is queried for restrictions); determining a velocity of the device based on the triggering detector signal;
 generating, a compared signal based on determining the velocity is greater than a predetermined velocity threshold(P[0069], exceeding the speed threshold) ; and
 generating,
Regarding claim 9, Kalita teaches the method of claim 8. wherein the triggering dethree dimensions, biometrics, contents of surrounding atmosphere, a change in electric fields in ay of three dimensions, a change in magnetic fields in any of three dimensions, a change in electro-magnetic fields in any of three dimensions, a change in velocity in any of three dimensions, a change in acceleration in any of three dimensions, a change in angular vclocity in any of three dimensions. a change in angular acceleration in any of three dimensions, a change in geodetic position in any of three dimensions. a change in sound, a change in temperature, a change in vibrations in any of three dimensions. a change in pressure in any of three dimensions. a change in biometrics, a change in contents of surrounding atmosphecre and combinations thereof(P[0017], geographic coordinates).
Regarding claim 10, Kalita teaches all the particulars of the claim except wherein the predetermined period of time is not less than 20 seconds(monitor the vehicle every few minutes).  
Claims 1, 2, 3, 14 and 15 are rejected for the same reason as set forth in claims 8+9, 8-9, 8-9 respectively.
Claims 4, 16 are rejected for the same reason as set forth in claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalita et al. (hereinafter Kalita)(US 2014/0087708) in view of Cordova et al. (hereinafter Cordova)(US 2014/0370919).
Regarding claim 11, Guba teaches all the particulars of the claim except wherein the predetermined velocity threshold is 25 miles per hour.  However, Cordova teaches in an analogous art  wherein the predetermined velocity threshold is 25 miles per hour.  
 (item 1018 in Fig. 10). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the predetermined velocity threshold is 25 miles per hour in order to have effective decision making with improved stability.
Regarding claim 12, Guba teaches all the particulars of the claim except detecting., vehicle entry parameters associated with entry into the vehicle: and generating a vehicle entry signal based on the detected vehicle entry parameters.  However, Cordova teaches in an analogous art detectingvehicle entry parameters associated with entry into the vehicle: and generating a vehicle entry signal based on the detected vehicle entry parameters  
 (P[0026],entry signal and predetermined threshold). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to detecting vehicle entry parameters associated with entry into the vehicle: and generating a vehicle entry signal based on the detected vehicle entry parameters in order to have effective decision making with improved stability.
	Claims 5-6, 17-18 are rejected for the same reason as set forth in claims 11-12, 11-12 respectively.
Claims 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalita et al. (hereinafter Kalita)(US 2014/0087708) in view of Chen et al. (hereinafter Chen)(US 9646427).
Regarding claim 13, Kalita teaches all the particulars of the claim except wherein said detecting the first instance of the triggering parameter comprises detecting the first instance of the triggering parameter based on the vehicle entry signal. However, Chen teaches in an analogous art wherein said detecting the first instance of the triggering parameter comprises detecting the first instance of the triggering parameter based on the vehicle entry signal  
 (claim 19, detecting entry of the device into the area associated with the vehicle; activating the detecting hardware to determine the operational status of the vehicle). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein said detecting the first instance of the triggering parameter comprises detecting the first instance of the triggering parameter based on the vehicle entry signal in order to have effective decision making with improved stability.
Claims 7, 19 are rejected for the same reason as set forth in claim 13.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are moot in view of new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647